Citation Nr: 0921024	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-27 335	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968, including a tour in Vietnam from August 1966 to 
July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the Veteran's claims for service 
connection for PTSD and hypertension.  

In an October 2007 decision the Board also denied these 
claims, and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  

In a March 2009 order, granting a joint motion, the Court 
vacated the Board's decision and remanded the case to the 
Board for further development and readjudication in 
compliance with directives specified.  

In this decision the Board is readjudicating the claim for 
service connection for PTSD.  However, to comply with the 
directives of the Court-granted joint motion, the Board is 
remanding the claim for service connection for hypertension 
to the RO via the Appeals Management Center (AMC) for further 
development before readjudication.


FINDINGS OF FACT

1.  The evidence is in relative equipoise, i.e., about even 
balanced for and against the claim, as to whether the Veteran 
engaged in combat against an enemy force while serving in 
Vietnam.

2.  There also is probative evidence for and against the 
claim as to whether he has developed PTSD as a result of his 
combat experiences in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is trying to establish his entitlement to service 
connection for PTSD based on certain traumatic events 
("stressors") that he says he experienced during combat in 
Vietnam.  For the reasons and bases set forth below, the 
Board will resolve all reasonable doubt in his favor and 
grant his claim.  38 C.F.R. § 3.102.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and sufficiency of the 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
or link between current symptomatology and the specifically 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  See 38 C.F.R. § 3.304(f).  


The Court has taken judicial notice of the mental health 
profession's adoption of the DSM- IV, as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. at 140-141.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on the places, 
types, and circumstances of the Veteran's service, as shown 
by his military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, will 
vary depending on whether the Veteran "engaged in combat with 
the enemy."  38 C.F.R. § 3.304(f)(1).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the Veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Service in 
a general "combat area" or "combat zone" is insufficient to 
trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) & (f)(1).  VAOPGCPREC 12-99 (October 18, 
1999) and Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

If VA determines the Veteran engaged in combat with the enemy 
and that the alleged stressor is related to that combat, then 
his lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor.  
No further development or corroborative evidence is required, 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).



Conversely, if there is no combat experience, or if there is 
a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, there must be 
independent evidence to corroborate his statements as to the 
actual occurrence of the claimed stressor.  Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  That is, there must be service 
records or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  His unsubstantiated testimony, alone, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
The Board is not required to accept his uncorroborated 
account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  Moreover, credible 
supporting evidence of the actual occurrence of a stressor 
during service cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  In other words, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  Cohen, 10 Vet. App. at 142.  
Just because a physician or other health professional 
accepted the Veteran's description of his experiences in 
service as credible and diagnosed him as suffering from PTSD 
does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).

In this case, the Veteran's DD Form 214 does not show he was 
awarded the Combat Infantryman Badge (CIB), the Purple Heart 
Medal, or any other award associated with valor or heroism as 
a result of engagement with an enemy force.  His DD Form 214 
also lists his most recent military occupational specialty 
(MOS) as truck driver, a noncombat-related MOS.  
Nevertheless, his DA Form 20 notes that his MOS during his 
tour in Vietnam was a rifleman.  His service personnel 
records also show that he was assigned to Company C, 2nd 
Battalion, 502nd Infantry, a unit that engaged in combat 
during his tour in Vietnam.



Based on these findings, it appears the evidence is in 
equipoise as to whether the Veteran engaged in combat against 
an enemy force while serving in Vietnam.  Although he was not 
awarded the CIB, or any other commendation or award typically 
associated with valor or heroism shown while engaged in 
combat with an enemy force, the Court has held that 
engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  see also 
West v. Brown, 9 Vet. App. 70, 76 (1994) ("Where it is 
determined, through the receipt of certain recognized 
military citations, or other supportive evidence, that the 
Veteran was engaged in combat with the enemy . . ." 
(emphasis added)).  And since he was a rifleman in Vietnam in 
a unit that engaged in combat there, the evidence concerning 
his personal participation in that combat is in equipoise - 
i.e., about evenly balanced for and against his claim.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (indicating an 
appellant only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure).  See, too, Pentecost v. Principi, 16 Vet. App. 124 
(2002) (wherein the Court held that a Veteran need not 
corroborate his actual physical proximity to, or firsthand 
experience with, and personal participation in, rocket 
attacks while stationed in Vietnam; the mere fact that he was 
stationed with a unit where the attacks are said to have 
occurred is sufficient to presume his exposure to the 
attacks).

Since the Veteran's alleged stressors in service have been 
confirmed by the fact that he engaged in combat in Vietnam, 
resolution of this appeal turns on whether there also is 
competent medical evidence confirming he has the required 
DSM-IV diagnosis of PTSD based on those confirmed combat 
stressors.  The medical evidence concerning this 
determinative issue also is in relative equipoise.



In this regard, records from the Vet Center show treatment 
for PTSD since 2001 based on the Veteran's combat experiences 
in Vietnam.  Records show a VA psychologist diagnosed the 
Veteran with PTSD in 2006.  Also, a VA clinical psychiatrist 
diagnosed the Veteran with PTSD upon psychological assessment 
dated in January 2006.  On that same day, a VA resident 
physician also diagnosed the Veteran with PTSD, and the 
report was cosigned by another physician.  As well, there 
were several other diagnoses of PTSD by clinical social 
workers and counselors, who also linked their diagnoses to 
the Veteran's combat experiences in Vietnam.

A September 2007 letter from a VA psychiatrist also notes the 
Veteran has been receiving treatment for PTSD at the local VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania.  And 
lastly, an April 2005 VA examination report includes a 
medical opinion that "[i]f discrepancy in the Veteran's 
reported Vietnam experience in documentation were resolved in 
[his] favor, a diagnosis of mild posttraumatic stress 
disorder might be appropriate."  Apparently, that VA 
examiner provided only a tentative, not even provisional 
diagnosis of PTSD because he was troubled by the fact that 
the Veteran's DD Form 214 listed his MOS as truck driver and 
did not include the CIB or other commendation indicative of 
combat experience in Vietnam.  But the determination of the 
existence, versus the sufficiency, of a stressor is not a 
medical determination.  Cohen, 10 Vet. App. at 140.  Rather, 
the occurrence of a stressor is generally a legal question, 
factual determination, for VA adjudicators to resolve, which, 
in this particular instance, has been resolved in the 
Veteran's favor based on his MOS as rifleman while in Vietnam 
and his unit's participation in combat.  



Thus, the record includes the required diagnosis of PTSD - 
which, again, according to Cohen, presumably is in accordance 
with DSM-IV both in terms of the adequacy and sufficiency of 
the stressors claimed.  There also is evidence confirming the 
Veteran engaged in combat against enemy forces in Vietnam, 
so confirmation of his alleged stressors in that capacity.  
And finally, there is medical nexus evidence attributing his 
PTSD to his combat experiences in Vietnam.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection is warranted 
for PTSD.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim for PTSD pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq.


ORDER

Service connection for PTSD is granted.




REMAND

The Veteran claims that his hypertension was either caused or 
made chronically worse (i.e., aggravated) by his service-
connected type II diabetes mellitus.  See C.F.R. § 3.310 
(2008); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the prior, October 2007 decision (since vacated), the 
Board denied the Veteran's claim for hypertension, in part, 
because a VA compensation examiner had indicated in January 
2005 that there was no evidence of diabetic nephropathy 
(kidney dysfunction) to suggest a correlation between the 
Veteran's hypertension and service-connected type II diabetes 
mellitus.  Concerning this, VA recognizes diabetic 
nephropathy as a condition indicating a link between 
hypertension and diabetes mellitus.  See M21-1MR, Part III, 
subpart 4, F, 22e.  This is because diabetic nephropathy is 
the most common cause of renovascular hypertension, whereas 
most hypertension that develops in diabetics is primary 
hypertension and not secondary to diabetes or its 
complications.  Thus, M21-1MR provides that one may infer 
that hypertension is secondary to diabetes only when the 
Veteran has both diabetic nephropathy and hypertension.  See 
M21-1MR, subpart 4, F 22e.  

In this case, there is conflicting medical evidence as to 
whether the Veteran has diabetic nephropathy.  On the one 
hand, as mentioned, the January 2005 VA compensation examiner 
indicated there was no evidence of diabetic nephropathy.  On 
the other hand, however, a September 2001 report from the 
Ohio State University Medical Center includes a medical 
opinion that the Veteran had high blood pressure (160/100) 
with "early diabetic nephropathy."  Therefore, as the 
Court-granted joint motion points out, the January 2005 VA 
compensation examiner (and the Board in relying on that VA 
examiner's review of the file) overlooked this supporting 
evidence that had the potential of substantiating the claimed 
link between the Veteran's hypertension and his service-
connected type II diabetes mellitus.



Another VA compensation examination is therefore needed to 
resolve this critical issue of whether the Veteran has 
diabetic nephropathy.  See Jones v. Brown, 7 Vet. App. 134 
(1994) (In cases involving claims for secondary service 
connection, medical evidence is required to establish the 
link between the claimed disability and the service-connected 
disability).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) 
(indicating VA must request an examination and opinion when 
necessary to fairly decide a claim).

Accordingly, this remaining claim for hypertension is 
REMANDED for the following additional development and 
consideration:

1.  Schedule the Veteran for another VA 
compensation examination to determine 
whether it is at least as likely as not 
that he currently has diabetic 
nephropathy, to in turn associate his 
hypertension with his 
service-connected type II diabetes 
mellitus.  

Have the examiner review the claims file 
to assist in making this important 
determination - including, 
in particular, the report of the prior 
January 2005 VA examination seemingly 
mistakenly indicating there was no 
evidence of diabetic nephropathy, in 
comparison to the September 2001 report 
from the Ohio State University Medical 
Center indicating the Veteran had high 
blood pressure (160/100) with "early 
diabetic nephropathy."  

Remind the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim for 
service connection for hypertension, 
claimed as secondary to the service-
connected type II diabetes mellitus, in 
light of the additional evidence.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
attorney a Supplemental Statement of the 
Case and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


